OPINION — AG — ** MARRIAGE RITES — CANCELING OF ANY AND ALL OBLIGATION ** SINCE IT IS NOT THE DUTY OF A COUNTY JUDGE, TO SOLEMIZE A MARRIAGE, A JUDGE WHO WAS ELECTED OR APPOINTED PRIOR TO THE EFFECTIVE DATE OF HOUSE BILL NO. 625, MAY ACCEPT AND PERSONALLY RETAIN REMUNERATION (COMPENSATION), IF ANY, TENDERED FOR ANY CEREMONIES BY HIM PERFORMED, SINCE SUCH REMUNERATION DOES NOT CONSTITUTE " SALARY OR EMOLUMENTS " OF SAID JUDGE FOR THE PERFORMANCE OF AN OFFICIAL DUTY, SUCH AS IS REFERRED TO IN ARTICLE XXIII, SECTION 10 STATE CONSTITUTION. IN THIS CONNECTION IT WILL NOT NOTED IN ' PHELPS V. CHILDERS 89 P.2d 782 ' IT IS IN EFFECT HELD THAT PROHIBITION SET FORTH IN SAID CONSTITUTIONAL SECTION IS APPLICABLE TO THE " SALARY OR EMOLUMENTS " OF A PUBLIC OFFICER ONLY AS IT RELATES " TO THE DUTY OF THE OFFICE " CITE: 28 O.S. 42 [28-42], 43 O.S. 7 [43-7], ARTICLE XXIII, SECTION 10 (DUAL COMPENSATION) (?)